          Case 3:20-cv-00364-KHJ-LGI Document 31 Filed 03/16/21 Page 1 of 6




                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION


BURNELL HAMLIN                                                            PLAINTIFF

V.                                          CIVIL ACTION NO. 3:20-CV-364-KHJ-LGI

FRAYSER QUALITY, LLC; and
DOE DEFENDANTS 1-10                                                    DEFENDANTS

                                          ORDER

          This action is before the Court on Defendant Frayser Quality, LLC’s

(“Frayser”) Motion to Strike Plaintiff’s Designated Expert Witnesses [23]. For the

reasons below, the Court denies Frayser’s motion without prejudice.

     I.      Facts and Procedural History

          Plaintiff Burnell Hamlin sued Frayser in Hinds County Circuit Court for

negligence, gross negligence, and premises liability after he bit into an earring

while eating mashed potatoes at Popeyes Louisiana Kitchen. [1-1], ¶¶ 8, 10, 18-32.

Frayser removed this action and filed an Answer [1]; [4]. The Court’s December 28,

2020 Case Management Order required Hamlin to designate expert witnesses by

January 5, 2021. By this date, Hamlin identified Dr. Mary Harrington and Dr.

Latoya Eakins as his experts and stated that the doctors would provide a written

report. Despite this representation, Hamlin has not submit a signed, written report

from either doctor. [23], ¶ 2. Frayser therefore moves to strike Dr. Harrington and

Dr. Eakins for Hamlin’s failure to comply with this Court’s Local Rules and the

Federal Rules of Civil Procedure. [23].
         Case 3:20-cv-00364-KHJ-LGI Document 31 Filed 03/16/21 Page 2 of 6




   II.      Standard

         Rule 37 prohibits a party who fails to provide the information Rule 26(a)

requires from using that witness “to supply evidence on a motion, at a hearing, or at

a trial, unless the failure was substantially justified or is harmless.” Fed. R. Civ. P.

37(c)(1). The Court has discretion over whether to exclude an expert witness. See

Certain Underwriters at Lloyd’s, London v. Axon Pressure Prods. Inc., 951 F.3d

248, 256 (5th Cir. 2020) (reviewing exclusion of expert testimony for abuse of

discretion).

   III.     Analysis

         Frayser asks this Court to strike Hamlin’s designated experts because

Hamlin failed to provide the necessary expert reports and opinions under Rule

26(a)(2)(B), and Hamlin’s deadline for doing so has passed. Mot. to Strike [23], ¶ 12.

Hamlin argues that his expert designations are sufficient and states he is still

waiting for the experts’ reports because of COVID-19 delays. Resp. [24] at 8.

         Parties must submit a written report from every expert witness who the

party retains or specially employs to provide expert testimony. Fed. R. Civ. P.

26(a)(2)(B). This report must contain the expert’s opinions, the reasons for these

opinions, the information the experts considered in formulating these opinions, and

any exhibits the expert will used to support her report. Id. Parties need not submit

a written report for experts who are not specifically retained or employed to provide

expert testimony, but who still qualify as experts under Rule 702. Id. 26(a)(2)(C).

For these experts, a party must only disclose the subject matter about which the



                                            2
       Case 3:20-cv-00364-KHJ-LGI Document 31 Filed 03/16/21 Page 3 of 6




witness will testify and a summary of the facts and opinions to which the expert will

testify. Id.

       A party’s treating physician may fall into either category of expert witnesses.

The Court generally considers a treating physician to be a non-retained expert

witness who need not provide a report. See Hamburger v. State Farm Mut. Auto

Ins. Co., 361 F.3d 875, 882 (5th Cir. 2004) (citing Rule 26(a)(2) advisory committee’s

note to 1993 amendments). In this context, the treating physician can only testify to

“facts disclosed during the care and treatment of the patient, including his

diagnosis, the causation of the plaintiff’s injuries, and the plaintiff’s prognosis,” and

the party using the expert must comply with Rule 26(a)(2)(B). Walker v. Target

Corp., No. 2:16-CV-42-KS-MTP, 2017 WL 2903253, at *1 (S.D. Miss. July 6, 2017).

If a treating physician prepares an expert opinion or relies on outside sources,

however, the Court will consider the treating physician to be a retained expert, and

the party using the expert opinion must comply with Rule 26(a)(2)(C).

       Whether Hamlin seeks to designate Dr. Harrington and Dr. Eakins as

treating physicians or retained experts is unclear. Hamlin states in his Initial

Disclosure of Expert Testimony that both doctors will testify to the medical

treatment they provided to Hamlin. [23-1] at 2, 4. But then Hamlin promises to

submit expert reports, which are not required for treating physicians. Under either

designation, though, Hamlin fails to meet Rule 26’s disclosure requirements

because he has not submitted expert reports and has not provided a sufficient

summary of the facts and opinions to which these doctors will testify. The Court



                                            3
      Case 3:20-cv-00364-KHJ-LGI Document 31 Filed 03/16/21 Page 4 of 6




must therefore determine the appropriate remedy for his failure to adequately

disclose. When determining whether to exclude expert evidence as a sanction for the

violation of a scheduling order, the Court must consider four factors: (1) the

explanation for the failure to identify the witness; (2) the importance of the

testimony; (3) potential prejudice in allowing the testimony; and (4) the availability

of a continuance to cure such prejudice. Axon Pressure Prods., Inc., 951 F.3d at 270

(citing In re Complaint of C.F. Bean L.L.C., 841 F.3d 365, 372 (5th Cir. 2016)).

      Hamlin explains he has not provided the experts’ reports because of delays

related to COVID-19. Resp. [23] at 8. Frayser argues that Hamlin’s explanation is

not sufficient because the Mississippi State Board of Dental Examiners approved

dentists’ return to work in May 2020. Reply [26] at 7-8. Hamlin’s continued reliance

on COVID-19 is suspect as the Court previously extended Hamlin’s expert

disclosure deadline, and he has not sought more time. But the Court does not

believe Hamlin is acting in bad faith. For these reasons, this factor weighs neither

against nor in favor of Hamlin. The Court notes, however, that if Hamlin could not

provide expert reports by the expert designation deadline, the proper response is to

ask the Court for more time.

      A. Importance of Testimony

      The testimony of Dr. Harrington and Dr. Eakins is important to Hamlin’s

case. In his Initial Disclosure of Expert Testimony, Hamlin explains that he will use

their testimonies (and possibly their reports) to prove the extent of Hamlin’s

injuries, his medical history, his medical treatment, and other issues related to



                                           4
      Case 3:20-cv-00364-KHJ-LGI Document 31 Filed 03/16/21 Page 5 of 6




damages. [23-1]. Frayser does not contend these witnesses are unimportant to

Hamlin’s case but simply argues it cannot properly challenge the expert’s opinions

without adequate designations. This factor therefore favors Hamlin.

      B. Potential Prejudice to Frayser

      Frayser argues that Hamlin’s failure to sufficiently disclose his experts

prejudices it because it has not received a complete copy of Hamlin’s medical and

dental records. [26] at 8-9. Frayser also argues that it cannot properly designate its

own expert without knowing to which facts and opinions Hamlin’s experts will

testify. Id. at 9. The Court agrees that Frayser has been prejudiced by Hamlin’s lack

of information and failure to meet the Court’s deadline. In his Initial Disclosure of

Expert Testimony, Hamlin does not provide a sufficient summary of the facts and

opinions he expects Dr. Harrington and Dr. Eakins to testify. [23-1]. This factor

therefore weighs against Hamlin.

      C. Availability of a Continuance

      Hamlin asks the Court to consider less severe sanctions than striking his

experts because he acted in good faith in getting the expert reports. [24] at 7-8.

Frayser argues that the Court has already granted Hamlin an extension, and he

failed to comply with this extended deadline. [26] at 8. The Court recognizes the

remaining scheduling deadlines are quickly approaching but finds that there is

sufficient time to allow Hamlin a chance to properly designate Dr. Harrington and

Dr. Eakins. If Hamlin designates them as treating physicians, he must provide a

sufficient summary of the facts and opinions to which they will testify; if he treats



                                           5
         Case 3:20-cv-00364-KHJ-LGI Document 31 Filed 03/16/21 Page 6 of 6




them as retained experts, he must submit expert reports and all other information

required by Rule 26(a)(2)(B). If Hamlin fails to do so, Frayser may reurge its Motion

to Strike.

   IV.       Conclusion

         This Court has considered all arguments. Those it does not address in this

Order would not have changed the outcome of its decision. For the reasons stated,

this Court DENIES Frayser’s Motion to Strike [23] without prejudice. The Court

allows Hamlin until April 14, 2021, to properly designate his experts. No further

extension of Hamlin’s expert designation will be allowed absent extraordinary

circumstances. Although Frayser filed a Notice of Service of Designation of Experts,

the Court extends Frayser’s expert designation deadline to May 18, 2021, to allow

Frayser the ability to supplement its expert reports following Hamlin’s designation

if it desires. The Court will reset the dispositive motion and other trial-related

deadlines by separate order.


         SO ORDERED AND ADJUDGED this the 16th day of March, 2021.


                                               s/ Kristi H. Johnson
                                               UNITED STATES DISTRICT JUDGE




                                           6
